Case 2:19-cv-00152-JRG Document 42 Filed 11/08/19 Page 1 of 10 PageID #: 288



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

SOLAS OLED LTD.,                                 §
                                                 §
        Plaintiff,                               §
                                                 §
       v.                                        §
                                                 §
                                                             Case No. 2:19-CV-00152-JRG
SAMSUNG DISPLAY CO., LTD.,                       §
SAMSUNG ELECTRONICS CO., LTD, and                §
SAMSUNG ELECTRONICS AMERICA,                     §
INC.,                                            §

        Defendants.

                                     DISCOVERY ORDER

       After a review of the pleaded claims and defenses in this action, in furtherance of the

management of the Court’s docket under Federal Rule of Civil Procedure 16, and after receiving

the input of the parties to this action, it is ORDERED AS FOLLOWS:

1.     Initial Disclosures. In lieu of the disclosures required by Federal Rule of Civil Procedure

       26(a)(1), each party shall disclose to every other party the following information:

       (a)     the correct names of the parties to the lawsuit;

       (b)     the name, address, and telephone number of any potential parties;

       (c)     the legal theories and, in general, the factual bases of the disclosing party’s claims

               or defenses (the disclosing party need not marshal all evidence that may be offered

               at trial);

       (d)     the name, address, and telephone number of persons having knowledge of relevant

               facts, a brief statement of each identified person’s connection with the case, and a

               brief, fair summary of the substance of the information known by any such person;
Case 2:19-cv-00152-JRG Document 42 Filed 11/08/19 Page 2 of 10 PageID #: 289



       (e)     any indemnity and insuring agreements under which any person or entity carrying

               on an insurance business may be liable to satisfy part or all of a judgment entered

               in this action or to indemnify or reimburse for payments made to satisfy the

               judgment;

       (f)     any settlement agreements relevant to the subject matter of this action; and

       (g)     any statement of any party to the litigation.

2.     Disclosure of Expert Testimony. A party must disclose to the other parties the identity

       of any witness it may use at trial to present evidence under Federal Rule of Evidence 702,

       703 or 705, and:

       (a)     if the witness is one retained or specially employed to provide expert testimony in

               the case or one whose duties as the party’s employee regularly involve giving expert

               testimony, provide the disclosures required by Federal Rule of Civil Procedure

               26(a)(2)(B) and Local Rule CV-26; and

       (b)     for all other such witnesses, provide the disclosure required by Federal Rule of Civil

               Procedure 26(a)(2)(C).

3.     Additional Disclosures. Without awaiting a discovery request,1 each party will make the

       following disclosures to every other party:

       (a)     provide the disclosures required by the Patent Rules for the Eastern District of

               Texas with the following modifications to P.R. 3-1 and P.R. 3-3:

                 i.   If a party claiming patent infringement asserts that a claim element is a

                      software limitation, the party need not comply with P.R. 3-1 for those claim



       1
         The Court anticipates that this disclosure requirement will obviate the need for requests
for production.


                                                -2-
Case 2:19-cv-00152-JRG Document 42 Filed 11/08/19 Page 3 of 10 PageID #: 290



                    elements until 30 days after source code for each Accused Instrumentality

                    is produced by the opposing party. Thereafter, the party claiming patent

                    infringement shall identify, on an element-by-element basis for each

                    asserted claim, what source code of each Accused Instrumentality allegedly

                    satisfies the software limitations of the asserted claim elements.

              ii.   If a party claiming patent infringement exercises the provisions of

                    Paragraph 3(a)(i) of this Discovery Order, the party opposing a claim of

                    patent infringement may serve, not later than 30 days after receipt of a

                    Paragraph 3(a)(i) disclosure, supplemental “Invalidity Contentions” that

                    amend only those claim elements identified as software limitations by the

                    party claiming patent infringement.

     (b)    produce or permit the inspection of all documents, electronically stored

            information, and tangible things in the possession, custody, or control of the party

            that are relevant to the pleaded claims or defenses involved in this action, except to

            the extent these disclosures are affected by the time limits set forth in the Patent

            Rules for the Eastern District of Texas; and

     (c)    provide a complete computation of any category of damages claimed by any party

            to the action, and produce or permit the inspection of documents or other

            evidentiary material on which such computation is based, including materials

            bearing on the nature and extent of injuries suffered, except that the disclosure of

            the computation of damages may be deferred until the time for Expert Disclosures

            if a party will rely on a damages expert.

4.   Protective Orders. The Court will enter the parties’ Agreed Protective Order.




                                             -3-
Case 2:19-cv-00152-JRG Document 42 Filed 11/08/19 Page 4 of 10 PageID #: 291



5.   Discovery Limitations. The discovery in this cause is limited to the disclosures described

     in Paragraphs 1-3 together with:

     a)     Interrogatories. Each side will be permitted to propound 25 interrogatories. For

            purposes of this Discovery Order, “side” means a party or a group of parties with a

            common interest.

     b)     Requests for Admission. Each side will be permitted to propound up to 25 requests

            for admission. Each side is permitted an unlimited number of requests for admission

            for authentication of documents. Requests for admission directed to document

            authentication shall be clearly denoted as such, and shall be served separately from

            any requests for admission subject to the numerical limitations stated above. The

            parties shall work together in good faith in an effort to stipulate as to the authenticity

            of documents where possible.

     c)     Depositions. Unless otherwise agreed, the daily limit of seven (7) hours shall apply

            to all depositions. To the extent not limited herein, discovery limitations are

            controlled by the Federal Rules of Civil Procedure and the Local Rules. Any party

            may later move to modify these limitations for good cause.

     d)     Expert Discovery. The parties shall be limited to 4 expert witnesses per side. Each

            expert witness may be deposed for up to 7 hours, except for technical experts who

            offer opinions on more than one patent. A technical expert who offers opinions on

            two patents may be deposed for up to 9.5 hours, and a technical expert who offers

            opinions on three patents may be deposed for up to 12 hours. The parties will not

            seek and are not entitled to discovery of communications between counsel and

            expert witnesses or discovery of drafts of expert reports or notes of experts.




                                              -4-
Case 2:19-cv-00152-JRG Document 42 Filed 11/08/19 Page 5 of 10 PageID #: 292



     e)    Fact Depositions. Each side shall take no more than a combined total of 42 hours

           of Rule 30(b)(6) and Rule 30(b)(1) depositions of party witnesses. Each side shall

           take no more than 35 hours of third-party depositions (subject to the exception

           below regarding depositions of inventors). Each Rule 30(b)(1) deposition shall

           count for no less than 4 hours towards the respective overall limit. Plaintiffs shall

           make a good faith effort to secure cooperation from the inventors and prior owners

           of the patents-in-suit to appear for deposition. The first three depositions of

           inventors shall count toward Defendants’ 42-hour deposition time cap for party

           witnesses; subsequent depositions of inventors shall not count toward any

           deposition time cap. For any deposition interpreted during the deposition between

           English and another language, only 75% of the time spent in deposition shall be

           counted against the deposing party’s respective time cap. Each Defendant shall be

           entitled to a proportionate share of the Defendants’ common deposition time, unless

           otherwise agreed among the defendants. Depositions taken by one defendant can

           be relied upon and used by any defendant that did not take the deposition, subject

           to any confidentiality restrictions. The parties may agree to increase the limits set

           forth herein for good cause, and such agreement shall not be unreasonably withheld.

           If the parties cannot agree, the Court will consider reasonable requests for

           additional time.

     f)    Coordination. Each side should make a good faith effort to work together to avoid

           the need for duplicative depositions. The parties and counsel are directed to

           coordinate their discovery efforts to avoid duplication and otherwise promote

           efficiency. Counsel should confer in advance to schedule depositions at mutually




                                           -5-
Case 2:19-cv-00152-JRG Document 42 Filed 11/08/19 Page 6 of 10 PageID #: 293



            convenient times and places. Unless otherwise agreed, depositions of plaintiff and

            defendants and their respective employees shall take place in the deponent’s city of

            residence and at a mutually agreeable time for the parties. The parties should keep

            in mind the need to avoid subjecting any person to repeated depositions.

6.   Privileged Information.       There is no duty to disclose privileged documents or

     information. However, the parties are directed to meet and confer concerning privileged

     documents or information after the Status Conference. By the deadline set in the Docket

     Control Order, the parties shall exchange privilege logs identifying the documents or

     information and the basis for any disputed claim of privilege in a manner that, without

     revealing information itself privileged or protected, will enable the other parties to assess

     the applicability of the privilege or protection. Any party may move the Court for an order

     compelling the production of any documents or information identified on any other party’s

     privilege log. If such a motion is made, the party asserting privilege shall respond to the

     motion within the time period provided by Local Rule CV-7. The party asserting privilege

     shall then file with the Court within 30 days of the filing of the motion to compel any proof

     in the form of declarations or affidavits to support their assertions of privilege, along with

     the documents over which privilege is asserted for in camera inspection.

7.   Signature. The disclosures required by this Order shall be made in writing and signed by

     the party or counsel and shall constitute a certification that, to the best of the signer’s

     knowledge, information and belief, such disclosure is complete and correct as of the time

     it is made. If feasible, counsel shall meet to exchange disclosures required by this Order;

     otherwise, such disclosures shall be served as provided by Federal Rule of Civil Procedure




                                             -6-
Case 2:19-cv-00152-JRG Document 42 Filed 11/08/19 Page 7 of 10 PageID #: 294



     5. The parties shall promptly file a notice with the Court that the disclosures required under

     this Order have taken place.

8.   Duty to Supplement. After disclosure is made pursuant to this Order, each party is under

     a duty to supplement or correct its disclosures immediately if the party obtains information

     on the basis of which it knows that the information disclosed was either incomplete or

     incorrect when made, or is no longer complete or true.

9.   Discovery Disputes.

     (a)    Except in cases involving claims of privilege, any party entitled to receive

            disclosures (“Requesting Party”) may, after the deadline for making disclosures,

            serve upon a party required to make disclosures (“Responding Party”) a written

            statement, in letter form or otherwise, of any reason why the Requesting Party

            believes that the Responding Party’s disclosures are insufficient. The written

            statement shall list, by category, the items the Requesting Party contends should be

            produced. The parties shall promptly meet and confer. If the parties are unable to

            resolve their dispute, then the Responding Party shall, within 14 days after service

            of the written statement upon it, serve upon the Requesting Party a written

            statement, in letter form or otherwise, which identifies (1) the requested items that

            will be disclosed, if any, and (2) the reasons why any requested items will not be

            disclosed. The Requesting Party may thereafter file a motion to compel.

     (b)    An opposed discovery related motion, or any response thereto, shall not exceed 7

            pages. Attachments to a discovery related motion, or a response thereto, shall not

            exceed 5 pages. No further briefing is allowed absent a request or order from the

            Court.




                                             -7-
Case 2:19-cv-00152-JRG Document 42 Filed 11/08/19 Page 8 of 10 PageID #: 295



      (c)    Prior to filing any discovery related motion, the parties must fully comply with the

             substantive and procedural conference requirements of Local Rule CV-7(h) and (i).

             Within 72 hours of the Court setting any discovery motion for a hearing, each

             party’s lead attorney (see Local Rule CV-11(a)) and local counsel shall meet and

             confer in person or by telephone, without the involvement or participation of other

             attorneys, in an effort to resolve the dispute without Court intervention.

      (d)    Counsel shall promptly notify the Court of the results of that meeting by filing a

             joint report of no more than two pages. Unless excused by the Court, each party’s

             lead attorney shall attend any discovery motion hearing set by the Court (though

             the lead attorney is not required to argue the motion).

      (e)    Any change to a party’s lead attorney designation must be accomplished by motion

             and order.

      (f)    Counsel are directed to contact the chambers of the undersigned for any “hot-line”

             disputes before contacting the Discovery Hotline provided by Local Rule CV-

             26(e). If the undersigned is not available, the parties shall proceed in accordance

             with Local Rule CV-26(e).

10.   No Excuses. A party is not excused from the requirements of this Discovery Order because

      it has not fully completed its investigation of the case, or because it challenges the

      sufficiency of another party’s disclosures, or because another party has not made its

      disclosures. Absent court order to the contrary, a party is not excused from disclosure

      because there are pending motions to dismiss, to remand or to change venue.

11.   Filings. Only upon request from chambers shall counsel submit to the court courtesy

      copies of any filings.




                                             -8-
Case 2:19-cv-00152-JRG Document 42 Filed 11/08/19 Page 9 of 10 PageID #: 296



12.    Proposed Stipulations by the Parties Regarding Discovery.

       a)     Privilege Logs. With respect to any protected documents or communications that

              (a) came into existence on or after the date of the filing of the complaint (May 2,

              2019); or (b) constitute communications between the parties and their Litigation

              Counsel2 or work product prepared for or by the parties’ Litigation Counsel, the

              parties are not required to include any such information in privilege logs.

              Attachments claimed to be privileged shall be fully identified on a party’s privilege

              log in an entry separate from the parent document.

       b)     Service by Electronic Mail. The Parties will make every effort to serve all

              documents electronically, by e-mail or through ECF. Parties may serve all

              documents by e-mail by sending the documents to the email address for all counsel

              of record in this case. Documents are timely served by e-mail where the e-mail is

              sent by 11:59 pm Central Time on the date due. Per Local Rule CV-5(d), documents

              e-mailed after 5:00 p.m. Central Time shall be deemed served on the following day

              for purposes of calculating a response date to the document served.

       c)     ESI Order. The parties will file an Order regarding Electronic Discovery (“ESI

              Order”) within 3 weeks of entry of this proposed Discovery Order. The parties

              agree that e-mails are not included in the scope of documents that will be produced

              in accordance with Paragraph 3 of this Order or under Patent Rule 3-4.

       d)     Production Of Materials Obtained Via Third-Party Subpoena. A party who

              serves a subpoena in this matter on a third party shall immediately provide a copy



       2
         The term “Litigation Counsel” refers to any counsel representing any of the parties in
conjunction with litigation involving the patent-in-suit, or related patents.


                                              -9-
Case 2:19-cv-00152-JRG Document 42 Filed 11/08/19 Page 10 of 10 PageID #: 297



               to the other party. A party who receives documents from a third party pursuant to a

               subpoena will reproduce those documents to the other party within 7 days. Where

               reproduction of documents within 7 days is not possible, the party who received the

               documents will provide prompt notice to the other party and will work in good faith

               to resolve the issue on a case-by-case basis.

13.    Standing Orders. The parties and counsel are charged with notice of and are required to

       fully comply with each of the Standing Orders of this Court. Such are posted on the Court’s

       website at http://www.txed.uscourts.gov/?q=court-annexed-mediation-plan. The substance

       of some such orders may be included expressly within this Discovery Order, while others

       (including the Court’s Standing Order Regarding Protection of Proprietary and/or

       Confidential Information to Be Presented to the Court During Motion and Trial Practice)

       are incorporated herein by reference. All such standing orders shall be binding on the

       parties and counsel, regardless of whether they are expressly included herein or made a

       part hereof by reference.

      So Ordered this
      Nov 7, 2019




                                               - 10 -
